Citation Nr: 0336404	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a total and permanent disability 
evaluation for non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from September 1961 to January 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and February 2002 rating 
decisions by which the RO denied service connection for 
depression and denied entitlement to a total and permanent 
disability rating for non-service-connected pension purposes.  


REMAND

The veteran contends that he is unable to work due to his 
disabilities and that his depression resulted from his active 
service.  In his initial application for service connection 
of depression and PTSD in December 1998, the veteran related 
that he had been treated for both disorders in 1975 at Eurma 
Hayes Center in Carbondale, Illinois.  During a March 2002 VA 
examination, the veteran reported that he was seen by a 
counselor in 1976 due to his heavy drinking and was given 
Elavil for his depression.  Records of this treatment do not 
appear in the claims file.  Further, it is not apparent from 
the information in the claims file that attempts were made to 
obtain these records.  While the Board is aware that the RO 
asked the veteran to provide information on healthcare 
providers generally by letter dated in May 2001, no 
additional action was apparently taken with respect to these 
records.  Given that these records could include information 
favorable to the veteran's claim for service connection of 
depression, the Board is of the view that the RO should 
attempt to obtain these records.  

The Board also notes that the claims file suggests the 
veteran was treated for depression at the VAMC Cape Girardeau 
in 2000 and 2001.  In particular, a list of past clinic 
visits indicated the veteran was seen there in March, July, 
and September of 2000.  In addition, the VA Form 21-527 
submitted in July 2001 related that the veteran was seen in 
the previous twelve months for depression at the VAMC Clinic 
Cape Girardeau.  While these records may have been requested 
as part of requests for records from Poplar Bluff, this is 
not clear from the record.  Given that VA medical records are 
deemed to be constructively of record in proceedings before 
the Board, the RO should make every attempt to obtain these 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts 
in this regard should be clearly noted in the claims file.

As for the claim of entitlement to a total and permanent 
rating for pension purposes, the evidence is insufficient.  A 
VA examination report from March 2002, while including an 
opinion that the veteran's depressive disorders of major 
depression and dysthymia caused moderately severe symptoms 
and moderately impaired functioning with really serious 
impairment in terms of his ability to establish friendships, 
it does not provide an opinion as to whether these mental 
problems render the veteran unable to maintain substantially 
gainful employment.  Moreover, while the examiner reports 
having reviewed the medical records, the report does not 
address the opinions of the veteran's VA counselor to the 
effect that the veteran's ability to interact socially seemed 
severely affected, and that periods of irritability and 
depression interfered with the ability to maintain 
employment.  Given this evidence, another VA examination is 
warranted to provide an opinion as to the severity of the 
veteran's depression and its impact on the veteran's ability 
to maintain substantially gainful employment.  

Additionally, in evaluating the musculoskeletal disorders, 
the examiner noted complaints of pain with prolonged 
standing, but did not indicate whether pain was demonstrated 
during the range of motion studies of the right knee or 
resulted in any functional impairment.  Similarly, the 
examiner did not report as to whether the pain upon lifting 
and repetitive motion in the right elbow as reported by the 
veteran was observed during the range of motion studies.  In 
assessing the current state of any right knee, right elbow 
and left shoulder disability, VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The VA examination did not provide an opinion as to the 
whether the veteran's disabilities taken together prevent him 
from obtaining substantially gainful employment.  Such an 
opinion is necessary to fairly decide the veteran's claim.

In adjudicating the claim, the RO did not address the 
veteran's sinus problems or laceration of the left hand.  
Therefore, the matter should be readjudicated to consider 
these disabilities in evaluating the veteran's entitlement to 
a total and permanent disability evaluation for pension 
purposes.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the provisions of the 
implementing regulations found at 38 C.F.R. 
§ 3.159 are followed.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should ask the veteran to 
identify those healthcare providers who 
treated his depression after service.  In 
particular, the veteran should be asked 
to provide any additional identifying 
information he may recollect as to the 
healthcare providers who treated him in 
1975 and 1976.  

3.  The RO should attempt to obtain any 
records identified by the veteran as 
being related to treatment for 
depression, and not already associated 
with the claims file.  The RO should 
attempt to obtain the records of 
treatment for depression in 1975 at the 
Eurma Hayes Center in Carbondale, 
Illinois, as well as any identified 
records of treatment for depression in 
1976.  

4.  The veteran should be afforded VA 
examinations to assess the severity of 
the veteran's disabilities, including 
respiratory disorders (chronic 
obstructive pulmonary disease and 
pneumonia), mental disorders, orthopedic 
problems (left shoulder pain, pain and 
swelling of the right elbow, and 
osteoarthritis of the left knee), 
pancreatitis, right inguinal hernia, 
sinus problems and a laceration of the 
right hand.  

The examiner conducting the mental 
disorder examination should indicate 
whether there is a present diagnosis of 
depression.  Further, that examiner 
should review the claims file paying 
particular attention to the treatment 
records dated in May 2000, March 2001, 
and November 2001 which indicated an 
inability to maintain employment due to 
his depression.  The examiner should 
opine as to whether the veteran's 
depression renders him unable to maintain 
substantially gainful employment and if 
so, whether the impairment is reasonably 
certain to continue throughout the 
veteran's life.  

The examiner conducting the orthopedic 
evaluation is asked to conduct range of 
motion studies and in so doing to state 
whether pain, weakness, or fatigability 
is observed.  If observed, the examiner 
should assess the functional impairment 
resulting from the pain, weakness or 
fatigability in terms of additional loss 
of motion of the affected joint(s).  The 
examiners should be asked to arrive at a 
consensus opinion as to whether the 
combined effect of all disabilities 
renders him unable to maintain 
substantially gainful employment and if 
so, whether the impairment is reasonably 
certain to continue throughout the 
veteran's life.  

5.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence or information 
revealed in the resulting VA examination 
report, that development should be 
accomplished.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond.  That supplemental statement 
of the case should include a 
readjudication considering all 
disabilities reported in the claims file.  

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

